Citation Nr: 0315374	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  00-24 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a manifestation of an undiagnosed 
illness.

2.  Entitlement to service connection for headaches, to 
include as a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for irritable bowel 
syndrome, to include as a manifestation of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1991 and May 
1991.  It appears he also had a period of reserve duty from 
August 1984 to June 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.

In the veteran's June 1999 VA Form 21-4138, statement in 
support of claim, he raised a claim of entitlement to service 
connection for pains and aches in his arms and legs.  It 
appears this matter has not been adjudicated.  Accordingly, 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran served in the Southwest Asia Theater of 
Operations from February 1991 to April 1991.   

3.  The veteran has been diagnosed with chronic fatigue 
syndrome, which has been determined to be a medically 
unexplained chronic multisymptom illness.  

4.  The veteran's headaches have not been attributed to a 
known diagnosis. 

5.  The veteran has been diagnosed with irritable bowel 
syndrome, which has been determined to be a medically 
unexplained chronic multisymptom illness.  



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
chronic fatigue syndrome have been met.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§  
3.102, 3.159, 3.303, 3.317 (2002).

2.  The criteria for entitlement to service connection for 
headaches have been met.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2002).

3.  The criteria for entitlement to service connection for 
irritable bowel syndrome have been met.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition of the issues resolved 
in this determination, the Board finds that further 
development under the VCAA and/or previously existing law is 
not necessary.  While the Board notes the veteran requested a 
RO hearing, as the claims on appeal have been granted, the 
Board's decision to proceed in adjudicating these claims does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Laws and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

In addition, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran with a qualifying chronic disability that became 
manifest: during service on active duty in the Armed Forces 
in the Southwest Asia theater of operations during the 
Persian Gulf War; or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical, 
examination, or laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that at that time 
there was no basis for establishing a presumption of service 
connection for any illness suffered by Gulf War veterans 
based on exposure to depleted uranium, sarin, pyridostigmine 
bromide, and certain vaccines.  See 66 Fed. Reg. 35,702-10 
(July 6, 2000), and 66 Fed. Reg. 58,784-85 (Nov. 23, 2001).

Background

The Board notes that the veteran has attributed the 
disabilities for which he seeks service connection to his 
period of active duty service in the Persian Gulf which took 
place between February 1991 and April 1991.  

I.  Entitlement to service connection for chronic fatigue 
syndrome (CFS). 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for CFS is warranted.  In this regard, subsequent to his 
Persian Gulf service, the veteran has complained of being 
weak and tired.  The first documented complaints of weakness 
and being tired all the time, was upon VA examination in 
September 1999.  At that time, the veteran indicated these 
symptoms began two years prior.  He stated that while he did 
not miss any days of work, it had become more difficult for 
him to perform his duties as a railroad switchman.  The 
veteran also indicated that he suffered from diminished 
concentration and attention span.  In this regard, the 
veteran relayed that due to his fatigue he almost fell asleep 
at the wheel in June and did rear end someone while driving.  
After physical examination and laboratory testing, the 
veteran was diagnosed to have CFS.  

In the instant case, based on the evidence above, the 
veteran, who is a Persian Gulf veteran, has been found to 
have a medically unexplained chronic multisymptom illness 
(CFS) first diagnosed in September 1999, approximately eight 
years after the veteran's Gulf War service.  It thus 
manifested prior to December 31, 2006. 

According to the rating criteria for CFS, a 10 percent 
evaluation is assigned for CFS which waxes and wanes but 
results in periods of incapacitation of at least one but less 
than two weeks total duration per year or symptoms are 
controlled by continuous medication. 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  A notation following the diagnostic 
criteria indicates that CFS will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
A 20 percent evaluation is assigned for CFS, which is nearly 
constant and restricts routine daily activities by less than 
25 percent of the pre-illness level, or which waxes and wanes 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year. Id.  

While the September 1999 VA examination found the veteran had 
not been incapacitated, the Board finds the veteran's CFS was 
nearly constant and restricted his routine daily activities, 
i.e. complaints of difficulty performing work duties, lack of 
concentration and attention span, constant feelings of being 
tired, and indications that his fatigue contributed to a car 
accident.  Under these circumstances, the Board is satisfied 
that CFS manifested to a degree of 10 percent or more prior 
to December 31, 2006.  38 C.F.R. § 3.317(a)(1)(i). 

Given the onset of CFS within the applicable period as 
provided by relevant statute, and its impairment is to the 
applicable degree of disability as required by the law for 
claims relating to service in the Persian Gulf War, the Board 
concludes that with resolution of reasonable doubt in favor 
of the veteran, a basis upon which to award service 
connection for CFS has been presented in this case.  

II.  Entitlement to service connection for headaches. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for headaches is warranted.  In this regard, while the 
veteran's service medical records show complaints of 
headaches prior to his Gulf War service, subsequent to his 
discharge in 1991, the veteran has complained of daily 
headaches.

Upon VA examination in September 1999, the veteran complained 
of daily frontal headaches, especially upon waking in the 
morning.  The veteran described his headaches as throbbing 
and lasting up to two hours if he did not lie down.  He also 
complained of photophobia and phonophobia. The veteran denied 
any nausea, vomiting, or aura, and he was diagnosed to have 
recurrent migraine headaches. 

Also in September 1999, the veteran was afforded a separate 
Neurological VA examination.  At that time, the veteran 
complained of daily headaches, which began in 1993 or 1994.  
The veteran indicated that the headaches were present upon 
his waking.  He stated the headaches were located in the 
upper portion of his head bilaterally and in both anterior 
temporal regions.  The headaches were described as a pounding 
sensation or as if "being hit with a hammer."  The veteran 
reported the headaches occurred without warning six days a 
week and lasted for approximately four hours.  He also stated 
the headaches were made worse by loud noise and relieved by 
lying down.  The examiner indicated that he was not inclined 
to diagnose the veteran to have migraine type headaches and 
opined the veteran's headaches were non-specific, which could 
be a component of anxiety, post-traumatic stress disorder 
(PTSD), and general medical diseases, but not migraine. 

In the instant case, based on the evidence above, the Board 
concludes the veteran has been found to have a qualifying 
chronic disability, headaches, which he reported as occurring 
almost daily since 1993 or 1994.  Though the Board is aware 
of the lack of treatment records between the veteran's 
discharge and 1999, the Board has no reason to doubt the 
veteran's credibility.  

According to the rating criteria for migraine headaches, a 10 
percent rating is assigned for migraines with characteristic 
prostrating attacks averaging one in 2 months over the last 
several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Here, the veteran's headaches have apparently been occurring 
since 1993 or 1994, most days of the week and are relieved by 
lying down.  Thus, the Board is satisfied that headaches 
manifested to a degree of 10 percent or more prior to 
December 31, 2006. 38 C.F.R. §  3.317(a)(1)(i). 

As headaches, by history, physical, examination, or 
laboratory tests cannot be attributed to any known clinical 
diagnosis; they may be considered to constitute an 
undiagnosed illness due to the veteran's Gulf War Service.  
38 U.S.C.A. § 1117; 38 C.F.R.  While the neurologist who 
conducted the September 1999 VA examination indicated the 
veteran's headaches could be a component of anxiety or PTSD, 
he also opined they were not migraine headaches and could 
also be a component of "general medical diseases." 
38 C.F.R. § 3.317(a) (Emphasis added.)  In view of this, the 
Board considers the veteran's chronic headaches manifested to 
a compensable degree prior to December 2006, may be service 
connected.  Accordingly, his appeal in this regard is 
granted.  

III.  Entitlement to service connection for irritable bowel 
syndrome. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that entitlement to service connection 
for irritable bowel syndrome is warranted.  In this regard, 
the veteran's service medical records show complaints of 
diarrhea and abdominal cramping prior to his Gulf War 
service.  Subsequent to his discharge in 1991, the veteran 
has repeatedly complained of frequent bowel movements, 
bloating, and gas and private medical records dated in 
December 1991 reveal the veteran was diagnosed to have 
gastritis.  Treatment notes dated in December 1998 show the 
veteran complained of diarrhea.  

The veteran was examined for VA purposes in September 1999.  
At that time, the veteran complained of semi-watery stools, 
frequent bowel movements, bloating, and gas. The veteran 
reported occasional bright red blood in his stool.  The 
veteran indicated his symptoms were worse after he ate greasy 
or fried foods.  He denied having any nausea or vomiting, 
hematemesis or melena.  It was noted that a past abdominal 
ultrasound was negative.  Abdominal examination revealed the 
veteran's abdomen to be slightly distended and firm.  He had 
generalized tenderness throughout.  No masses or organ 
enlargement was appreciated and there was no costovertebral 
angle tenderness.  The veteran had hypoactive bowel sounds 
throughout.  Rectal examination revealed no evidence of 
soilage in the veteran's underwear, and there were no visible 
or palpable hemorrhoids and no fissures.  The veteran was 
diagnosed to have irritable bowel syndrome.

According to the applicable rating criteria, a 10 percent 
rating is assigned for moderate irritable colon syndrome with 
frequent episodes of bowel disturbance with abdominal 
distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.  Here, 
the medical evidence of record, specifically the September 
1999 VA examination, supports a finding of frequent bowel 
movements with complaints of bloating and gas.  Thus, the 
Board is satisfied that irritable bowel syndrome manifested 
to a degree of 10 percent.  

Since irritable bowel syndrome has become manifest to the 
required degree within the required period of time as 
authorized by statute, in claims of this nature, a basis upon 
which to establish service connection for irritable bowel 
syndrome has been presented.  Accordingly, service connection 
for irritable bowel syndrome, is granted.





ORDER

Entitlement to service connection for chronic fatigue 
syndrome is granted.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for irritable bowel 
syndrome is granted.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



